Exhibit 10.3

 

AMENDMENT NUMBER FIVE TO THE

SEPARATION, GENERAL RELEASE AND NON-COMPETE AGREEMENT

 

This Amendment Number Five (the “Fifth Amendment”), by and between Superior
Group of Companies, Inc., with its principal offices at 10055 Seminole
Boulevard, Seminole, Florida 33772 (“Superior” or the “Company”), and Gerald M.
Benstock (“Benstock”), is made as of November 2, 2019 (the “Fourth Amendment
Effective Date”). Superior and Benstock may hereinafter each be referred to as a
“Party,” or collectively as the “Parties.”

 

WHEREAS, Superior and Benstock entered into a Separation, General Release and
Non-Compete Agreement, effective December 17, 2012; and

 

WHEREAS, Superior and Benstock entered into Amendment Number One to the
Separation, General Release and Non-Compete Agreement, effective November 17,
2015; and

 

WHEREAS, Superior and Benstock entered into Amendment Number Two to the
Separation, General Release and Non-Compete Agreement, effective November 8,
2016; and

 

WHEREAS, Superior and Benstock entered into Amendment Number Three to the
Separation, General Release and Non-Compete Agreement, effective November 2,
2017; and

 

WHEREAS, Superior and Benstock entered into Amendment Number Four to the
Separation, General Release and Non-Compete Agreement, effective November 2,
2018 (together with the Separation, General Release and Non-Compete Agreement,
Amendment Number One, Amendment Number Two, and Amendment Number Three, the
“Agreement”); and

 

WHEREAS, Superior has determined that it would gain value from Benstock
continuing to provide advisory services to the Company and Benstock has
determined that he would like to continue to provide advisory services to the
Company; and

 

WHEREAS, the Parties wish to further amend the Agreement.

 

NOW THEREFORE, the Parties, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, agree as follows:

 

1.     The initial recitals stated above are true and correct and are
incorporated by reference. Capitalized terms have the meaning ascribed to them
in the Agreement, unless otherwise defined in this Fifth Amendment.

 

2.     As of the Fifth Amendment Effective Date, Section 1 of the Agreement is
deleted in its entirety and replaced with the following:

 

This Agreement is effective from December 16, 2012 through December 15, 2020,
inclusive (the “Term”). The Term shall be comprised of seven (7) one-year
periods (each, a “Period”), each of which commences on December 16 of its
respective year (each, a “Period Start Date”).

 

3.     As of the Fifth Amendment Effective Date, Section 14 of the Agreement is
amended as follows:

 

 

a.

The words “one million fifty thousand dollars ($1,050,000.00)” are deleted and
replaced with “one million two hundred thousand dollars ($1,200,000.00)”; and

 

 

b.

The following sentence shall replace current final sentence of the section:

 

The one hundred and fifty thousand dollars ($150,000.00) that pertains to the
seventh Period of the Agreement shall be paid in four (4) equal installments,
with each installment payment to be paid according to the following schedule:
first payment to be made during the month of December, 2019, but in no event
before the applicable Period Start Date; the second payment to be made during
March, 2020; the third payment to be made during June, 2020; and the fourth
payment to be made during September, 2020.

 

4.     The remaining terms and conditions of the Agreement remain unchanged and
are hereby ratified and confirmed.

 

IN WITNESS WHEREOF, a duly authorized representative of each Party has executed
this Fifth Amendment as of the Fourth Amendment Effective Date.

 

GERALD M. BENSTOCK

 

 

 

 

 

By:

/s/ Gerald M. Benstock

 

 

 

 Gerald M. Benstock

 

 

 

 

 

SUPERIOR GROUP OF COMPANIES, INC.

 

 

 

 

 

By:

/s/ Sidney Kirschner

 

 

 

 Sidney Kirschner

 

 

 

 Chairperson of the Board of Directors

 

 

 

 

 

 

By:

/s/ Michael Benstock

 

 

 

 Michael Benstock

 

 

 

 Chief Executive Officer

 

 

 

 